UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-5152



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


BILLY BOWENS,

                Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cr-00078-1)


Submitted:   June 19, 2008                 Decided:   June 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


W. Michael Frazier, FRAZIER & OXLEY, L.C., Huntington, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Monica L. Dillon, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Billy Bowens pled guilty to possession of a firearm by a

convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was sentenced to

a term of thirty-seven months imprisonment, the bottom of the

guideline range established under the United States Sentencing

Guidelines.    Bowens seeks to appeal his sentence, contending that

the district court committed a factual error when it determined

that a variance sentence below the range was not warranted.      We

dismiss the appeal.

          As part of his plea agreement, Bowens waived his right to

appellate review of the reasonableness of a sentence within the

guideline range.   In this circuit, “[a] sentence within the proper

Sentencing Guidelines range is presumptively reasonable.”   United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita

v. United States, 127 S. Ct. 2456, 2462-69 (2007) (upholding

presumption of reasonableness for within-guidelines sentence).

This presumption can only be rebutted by showing that the sentence

is unreasonable when measured against the § 3553(a) factors.

United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).

By arguing that the court erred in rejecting his argument for a

variance sentence below the advisory guideline range, Bowens is

challenging the reasonableness of his within-guidelines sentence.

We conclude that Bowens waived his right to appeal his sentence on

this ground.


                                - 2 -
          We therefore dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                         DISMISSED




                              - 3 -